PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

	
BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 16/208,968
Filing Date: December 4, 2018
Appellant(s): KIM


__________________
Jaegyoo Jang, Reg. No. 68,540
For Appellant

EXAMINER’S ANSWER1

GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL 
Every ground of rejection set forth in the Non-Final Office Action from which the appeal is taken is being maintained by Examiner. At present, claims 1–3, 5–7, and 9–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu2 in view of Manis,3 Arora,4 Chu,5 Eaton,6 and Gershoni.7  (Non-Final Act. 3–16.)
RESPONSE TO ARGUMENTS
To provide context for the reader, the arguments provided in the Declaration were previously found unpersuasive for the reasons set forth in the Non-Final Office Action. (Non-Final Act. 16–17.) In the Appeal Brief, Appellant responds to these reasons. (Appeal Br. 9–14.) Below, Examiner will address the points of contention provided in the Appeal Brief.
Appellant’s suggestions that the membrane of the Declaration falls within the scope of claim 1 are unpersuasive. Appellants arguments directed to criticality are also unpersuasive. (Appeal Br. 11–13.)
Appellant has argued that “the PTO must provide specific and explicit reasons as to why the PTO finds that the Declaration does not appear to use the claimed composite membrane” (id. (italics and underlining omitted)). To provide clarification, Examiner respectfully submits that independent claim 1 requires a composite membrane comprising a “(PVdF)-based polymer” wherein said membrane has a nanofiber web with, inter alia, a basis weight in a range of 1 gsm to 50 gsm and an average pore size in a range of 0.1 µm to 1.0 µm. In contrast, the Declaration fails to provide sufficient details as to what type of membrane was used in its experiments. For example, the Declaration fails to disclose whether or not the membranes used therein (1) comprise a (PVdF)-based polymer and (2) have a basis weight in the range of 1 gsm to 50 gsm. As such, there is no evidence within the Declaration which demonstrates that the membrane used in these experiments falls within the scope of claim 1. Thus, as stated in the Non-Final Action, the Declaration does not appear to establish a nexus between its blotting graphs and the claimed invention.8 (Non-Final Act. 17; see also MPEP § 716.01(b).) For at least these same reasons, Examiner finds Appellant’s arguments directed to criticality (Appeal Br. 12–13) unpersuasive. It should be noted that Appellant has argued that the experiments in the Declaration “were performed under all the detailed conditions disclosed in the present application . . . .” (Appeal Br. 12–13.) In response, it is respectfully submitted that without any demonstration (beyond mere attorney argument)9 as to what actual material was used in the membrane of the Declaration, it is indeterminable as to whether or not the experimental results in the Declaration are sufficient to establish criticality. 
Appellant’s arguments traversing Examiner’s presumption of a vested interest by Declarant are unpersuasive. (Appeal Br. 13.)
Appellant has argued that that “the PTO must provide specific and explicit reasons about the PTO’s presumption, along with associated legal authorities supporting the presumption” (id. (italics and underlining omitted)). Examiner respectfully points to page 17 of the Non-Final Office Action for the specific and explicit reasons provided therein: “[a]s it applies to the instant case, Declarant is one of the named inventors on the present application. Thus, it is presumed that Declarant may have a vested interest in the outcome of the case.” To this end, it is humbly submitted that if Declarant had no interest in the outcome of the case then why was the Declaration filed in the first place? Respectfully, it is further submitted that even if Declarant was wholly disinterested in the outcome of the case, such a lack of interest—by itself—would still be insufficient to establish non-obviousness. Furthermore, as it pertains to Appellant’s comments regarding legal authorities (Appeal Br. 13), Examiner respectfully points to the guidance set forth in MPEP § 716.01(c)(III) regarding the steps required in assessing opinion evidence. This section of the MPEP (id.) fails to specify any requirement that an examiner provide “associated legal authorities” supporting a presumption that a declarant may have a vested interest in the outcome of a case. As such, without some citation or evidence that such a requirement exists, Examiner is unpersuaded by Appellant’s arguments directed to associated legal authorities.
Appellant’s comments directed to Items 7.2, 8, and 9 of the Declaration are unpersuasive. (Appeal Br. 14.)
Appellant has pointed to Items 7.2, 8, and 9 of the Declaration (id.). However, no arguments appear to have been made. Assuming that Appellant may be asserting that these items demonstrate non-obviousness of the claimed invention, Examiner respectfully disagrees for the reasons previously provided in § 2.1(I) supra. In particular, as conveyed above Appellant’s Declaration does not appear to establish a nexus between its blotting graphs and the claimed invention.
CONCLUSION
	For the above reasons, it is believed that the rejections should be sustained.
/BRAD GORDON/
Examiner, Art Unit 1773
Conferees:
/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        

/Blaine Copenheaver/
Quality Assurance Specialist
TC 1700



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
    

    
        1 This is in response to the Appeal Brief filed February 23, 2022 (“Appeal Br.”). This document refers to the Declaration filed April 5, 2021 (“Dec.”); the Specification filed December 4, 2018 (“Spec.”); and the Non-Final Office Action, mailed October 15, 2021 (“Non-Final Act.”), from which the appeal is taken.
        2 US 2007/0187244 A1, published August 16, 2007 (“Zhu”).
        3 Manis et al., Electrospun nitrocellulose and nylon: Design and fabrication of novel high performance platforms for protein blotting applications, 1 J. Biol. Eng. 1, 1–11 (2007) (“Manis”).
        4 US 2009/0261035 A1, published October 22, 2009 (“Arora”).
        5 US 2008/0149561 A1, published June 26, 2008 (“Chu”).
        6 US 2010/0282682 A1, published November 11, 2010 (“Eaton”).
        7 US 4,512,896 A, issued April 23, 1985 (“Gershoni”).
        8 “Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention.” In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).
        9 The courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (internal quotes and citation omitted); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).